ENERGY STORAGE DEVICE AND METHOD FOR PRODUCING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 2/16/2021 is insufficient to overcome the rejection of claims 1 and 2 based upon Takano (JP 2016-152153) as set forth in the last Office action because:  see below under Response to Arguments.
In response to communication filed on 2/16/2021:
Claim 1 has been amended; claims 4 and 5 have been newly added. No new matter has been entered.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Takano fails to disclose such claim features. Rather, Takano discloses Examples using hard carbon having a D50 particle diameter of 3.7 µm as the negative electrode active material. See paragraph [0050] of Takano.
Although not conceding that a prima facie case of obviousness has been established, in rebuttal to a possible future obviousness rejection over Takano, enclosed herewith is Rule 132 Declaration. The Rule 132 Declaration reports experimental data that indicates that unexpected 3/g or more, as compared to Test Examples 10 and 11 where the differential pore volume at the peak is 0.9 cm3/g or more but an average particle size D50 of the amorphous carbon is more than 3.0 µm.
The advantages of claimed invention are completely unexpected from Takano. This is because Takano rather teaches Examples using hard carbon having a D50 particle diameter of 3.7 µm as the negative electrode active material. See paragraph [0050] of Takano. There would have been NO articulated reasoning with some rational underpinning to set the D50 particle diameter of the alleged negative electrode active material of Takano to 1.0 µm or more and 3.0 µm or less to arrive at the claimed invention. For at least this additional reason, claim 1 and those claims dependent therefrom are patentable over Takano.”
The Examiner respectfully traverses. Takano may disclose hard carbon, however, hard carbon is an amorphous carbon (See the supplemental reference of Kurzweil attached, specifically under 16.1.3.13-“Amorphous Carbon” on page 280.). Further, while paragraph 0050 discloses a specific diameter of 3.7 µm, which is a specific example. Paragraph 0032 discloses the D50 particle diameter can be 2-7 µm. The Applicant must consider the prior art as a whole. Further, these claims were rejected under 35 USC 102 and as such one cannot argue against obviousness when the claims are anticipated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (JP 2016-152153).
Regarding claim 1, Takano et al. teach an energy storage device (Paragraph 0048, fig. 2, element 10) which has a negative active material layer containing particulate amorphous carbon (Paragraphs 0032 and 0050),
Wherein an average particle size D50 of the amorphous carbon is 1.0 µm or more and 3.0 µm or less (Paragraph 0032 discloses a D50 particle diameter within 2-7 µm.) a distribution curve of differential pore volume in the negative active material layer has a peak appearing within a range from 0.1 µm to 2 µm inclusive and the differential pore volume at the peak is 0.9 cm3/g or more (Fig. 7, paragraph 0076).
Regarding claim 2, Takano et al. teach the energy storage device according to claim 1, wherein the differential pore volume at the peak is 1.6 cm3/g or less, or 1.301 cm3/g or less. (Fig. 7 shows peaks reaching between 1.2 and 1.6 cm3/g.)

Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 4 and 5 are not disclosed in the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729